820 F.2d 1219Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence EASTER, Plaintiff-Appellant,v.Harry L. ALLSBROOK;  Clyde Creecy;  J.W. Cook;  H.R.Daughtry;  W.T. Johnson;  Dr. Stanley;  NurseBarnes;  North Carolina Department ofCorrections, Defendant-Appellee.
No. 86-7746.
United States Court of Appeals, Fourth Circuit.
Submitted April 27, 1987.Decided June 9, 1987.

Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
Lawrence Easter, appellant pro se.
Tiare Bowe Smiley, Office of the Attorney General, for appellees.
PER CURIAM:


1
Lawrence Easter, a state inmate in North Carolina, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  The district court entered its judgment on November 18, 1986.  Easter had until December 18, 1986, to file a timely appeal.  See Fed.R.App.P. 4(a)(1) (notice of appeal must be filed within thirty days of entry of judgment).  Easter filed his notice of appeal on December 19, 1986, thirty-one days after entry of judgment.


2
We are unable to construe Easter's untimely notice of appeal as a motion for an extension of time.   See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Thus, we lack jurisdiction to hear the appeal.  As the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.


3
DISMISSED.